Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.  Claims 1-5, drawn to a recombinant bacterium comprising an exogenous gene for myrosinase and somehow engineered to bind to a mammalian cell (and cancer cell) heparan sulfate proteoglycan receptor and comprising the polynucleotide of SEQ ID NO:4 (the gene for the myrosinase II secretion protein), classified in CPC subgroups C12N 1/20 and 15/115 and 52.
2.  Claims 1-3, 6 and 7, drawn to a recombinant bacterium comprising an exogenous gene for myrosinase and somehow engineered to bind to a mammalian cell (and cancer cell) heparan sulfate proteoglycan receptor and comprising the polynucleotide of SEQ ID NO:5 (the gene for Histone-like Protein A), classified in CPC subgroups C12N 1/20 and 15/115 and 52.
3.  Claims 1-3 and 8, drawn to a recombinant bacterium comprising an exogenous gene for myrosinase and somehow engineered to bind to a mammalian cell (and cancer cell) heparan sulfate proteoglycan receptor and comprising the polynucleotides of SEQ ID NO:4 (the gene for the myrosinase II secretion protein) and SEQ ID NO:5 (the gene for Histone-like Protein A), classified in CPC subgroups C12N 1/20 and 15/115 and 52.
4.  Claim 9, drawn to a method of preventing colorectal cancer, by administering (to whom?) a recombinant E. coli Nissle 1917 (in a therapeutically amount?) comprising an exogenous gene for myrosinase and somehow engineered to bind to a mammalian cell (and cancer cell) heparan sulfate proteoglycan receptor and by ingesting cruciferous vegetables (does the same person who administers the bacterium ingest the vegetables?), classified in CPC subgroups A61K 35/74 and C12R 1/19.
	In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to make sure that the as-filed specification is enabled for the preventing colorectal cancer, i.e., that the specification demonstrates with a complete set of statistically significant experimental data that in matched pairs of healthy and diseased subjects, in which one person is given the therapeutic composition and the other person is given a placebo, for a wide range of subjects and under a wide range of conditions, no one goes on to develop the disease or the disease is cured.  That is, the disease, colorectal cancer, is blocked or eradicated in every case, thereby showing prevention.  Absent these critical data, Applicant may wish to amend the claims to be commensurate in scope with the specification.  The claims may be amended to recite treating colorectal cancer, using standard scientific terms, in accordance with the experimental data and results in the specification.  
5.  Claims 10 and 11, drawn to a recombinant bacterium comprising an exogenous gene for myrosinase and somehow engineered to bind to a mammalian cell (and cancer cell) heparan sulfate proteoglycan receptor and comprising the polynucleotide of SEQ ID NO:6, classified in CPC subgroups C12N 1/20 and 15/115 and 52.
6.  Claims 10 and 12, drawn to a recombinant bacterium comprising an exogenous gene for myrosinase and somehow engineered to bind to a mammalian cell (and cancer cell) heparan sulfate proteoglycan receptor and comprising the polynucleotide of SEQ ID NO:7, classified in CPC subgroups C12N 1/20 and 15/115 and 52.
The inventions are independent or distinct, each from the other because:
Inventions 1 – 3, 5 and 6 are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are each drawn to a different recombinant microorganism, each of which has a different structure and different biological, chemical and medical properties.  Each bacterium has a different genome and can be deposited as a different patent biological deposit with a different depository/strain no. in an International Depositary Authority (IDA) that is acceptable under the Budapest Treaty.  Therefore, these inventions are patentably distinct.  
Inventions 1 and 4, and 2 and 4, and 3 and 4, and 5 and 4, and 6 and 4, are related as the method of use, the treatment method of Group 4, can be practiced with each product/recombinant strain.  Further, each product has additional uses.  Each product, as a probiotic, can be consumed in a nutriceutical or food preparation to yield/release sulforaphane in the body, which is beneficial for reducing inflammation, protecting the body’s DNA, inactivating toxins and combatting oxidative molecules and environments, due to its anti-oxidant properties.  Therefore, these inventions are patentably distinct.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Species restrictions
This application contains claims directed to the following patentably distinct species. 
a) If Applicant elects Group 1, in the combination of claims 4 and 5, Applicant must elect whether the genes for myrosinase II secretion are the polynucleotide of SEQ ID NO:4 (claim 4) or one or more polynucleotides that have 80% or more “homology” to the polynucleotide of SEQ ID NO:4 (claim 5).
	In advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to replace the word “homology” with identity, to claim a certain percentage of sequence identity.  Two things that have homology have the same function and different structures.  It cannot be determined how two different nucleotides that have different structures can have the same function, particularly as bases in a DNA sequence, particularly when the different structures can differ in any way, to any degree, and be at any location in each DNA molecule.  

	Here as well, in advance of prosecution on the merits, to expedite greatly prosecution for Applicant, Applicant is advised to replace the word “homology” with identity, to claim a certain percentage of sequence identity.  Two things that have homology have the same function and different structures.  It cannot be determined how two different nucleotides that have different structures can have the same function, particularly as bases in a DNA sequence, particularly when the different structures can differ in any way, to any degree, and be at any location in each DNA molecule.  
The species are independent or distinct because each species has a different structure and different biological, chemical and genetic properties (different genes for myrosinase II secretion, different genes for Histone-like Protein A).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 3 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner’s amendment, Examiner will be able to send you the examiner’s amendment by e-mail, which would greatly expedite prosecution.  
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-01-15